Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 17, 31 and 35 amended
Claims 6-8, 19-21 and 23-30 canceled
Claims 39-44 new
Claims 1-5, 9-18, 22 and 31-44 pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 22 state “the heating”, where claim 22 depends on claim 22, and claim 22 depends on claim 17. However, claim 22 state, “heating the particles”, and claim 17 state, “heating the metal layer”. Therefore, it is not clear which “heating” process is directed to, heating of the particles or heating of the metal layer.
However, based on the prior claims, for the sake of expedite prosecution it is considered that the heating is related to the process of “heating of the metal layer”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 34 states “where in the annealing temperature is maintained for a period of time ranging from 30 seconds to about 30 minutes”. As this limitation is now placed in the new amended claim 17.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-14, 17-13, 22, 31-37, 39-40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould’707 (PG Pub 2010/0119707 A1) in view of Raybould’736 (PG Pub 2006/0093736 A1), and in further view of Segal (US Pat 4,390,489), and with Kocik (PG Pub 2008/0145555 A1, as evidentiary support).
Consider Claim 1, Raybould’707 teaches the process of cold spray coating polymeric substrate (abstract), polymeric substrate such as thermal plastic [0023], for Aerospace technology [0029]. Raybould’707 teaches the cold spraying using cold spraying system (100) for 
Raybould’707 does not teach the process of annealing of the coated metal layer, to increase ductility. 
However, Raybould’736 is in the art of cold spraying metal powder (abstract), for Aerospace component [0001], teaches the process of heat treatment (210) after forming metal layer using cold spray process (204) (Fig. 2). Raybould’736 teaches the process heat treatment (210) by annealing between 200-450℃ for about 30 minutes [0026]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Thus increasing ductility of the metal layer, when compared to the ductility prior to heat treatment.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 with Raybould’736 to anneal/heat treat the metal treatment, to whom energize the microstructure of the coating and improve the bonding strength between the coating and the substrate [0026].
The combined Raybould’707 (with Raybould’736) does not teach the molding of the metallized composite part.
However, Segal is in the art of forming metallized composite part having metal layer/foil (46) to a surface of a thermoplastic composition part (45) (Col. 8, lines 37-45), teaches metal of the metal layer/foil is Al, Au, Ag, Cu and/or Ni (Col. 4, lines 59-62). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 (with Raybould’736) with Segal to mold the metalized part, to introduced a bending for form a desired shape (abstract) having a mold/stamp metallized composition bend without any delamination (Fig. 7b).
Consider Claim 2, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal is aluminum, copper and silver (Raybould’707, claim 10).
Consider Claims 3-4, the combined Raybould’707 (with Raybould’736 and Segal) teaches the thermoplastic substrate includes fillers metal fiber, carbon fiber, Alumina whiskers (Segal, Col 6, lines 26-31).
Consider Claim 5, the combined Raybould’707 (with Raybould’736 and Segal) teaches the thermal plastic substrate coating with aluminum and/or copper (Pre claim 1), where Kocik (as evidence) teaches that applying protective layer (7) to a thermoplastic (2) (Fig. 3), where the protective layer is made from materials such as Al, Cu, and/or Ni [0023]-[0024]. Kocik teaches that the Al and/ or Cu metalized layer on a thermoplastic substrate product provide a corrosion protection, and lightning protection (Kocik, [0003]).
Consider Claim 9
Consider Claims 10 and 42, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal layer thickness is at least 5.1 mil (Raybould’707), encompassing 5.1-20 mil. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 11, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal layer is paintable (Segal, Col. 4, lines 11-14).
Consider Claim 12, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal layer is thermally sprayed onto the surface of the thermoplastic surface (as in claim 1), where metal layer made from elements such as Al Cu, Au, and Ag are known to reflect UV radiation, therefore, provide protection form UV.
Consider Claims 13-14 and 43, the combined Raybould’707 (with Raybould’736 and Segal) teaches the cold spray coating of second metal powder as to form heat shielding metal layer (using additional metal layer) on to the first layer (bonding layer formed of cold spraying first metal powder) (Raybould’707, claim 8), where the second metal powder is made from different metal than the first metal powder such as titanium, chrome, steel and iron (Raybould’707, claim 11).
Consider Claim 17, Raybould’707 teaches the process of cold spray coating polymeric substrate (abstract), polymeric substrate such as thermal plastic [0023], for Aerospace technology [0029]. Raybould’707 teaches the cold spraying using cold spraying system (100) for spraying the metal particles with a temperature below melting point using gas carrier/stream [0021], [0023]. Raybould’707 teaches the process of spray cold and metal layer/coating from 
Raybould’707 does not teach the process of annealing of the coated metal layer, to increase ductility. 
However, Raybould’736 is in the art of cold spraying metal powder (abstract), for Aerospace component [0001], teaches the process of heat treatment (210) after forming metal layer using cold spray process (204) (Fig. 2). Raybould’736 teaches the process heat treatment (210) by annealing between 200-450℃ for about 30 minutes [0026]. Thus increasing ductility of the metal layer, when compared to the ductility prior to heat treatment. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 with Raybould’736 to anneal/heat treat the metal treatment, to whom energize the microstructure of the coating and improve the bonding strength between the coating and the substrate [0026].
The combined Raybould’707 (with Raybould’736) does not teach the molding of the metallized composite part.
However, Segal is in the art of forming metallized composite part having metal layer/foil (46) to a surface of a thermoplastic composition part (45) (Col. 8, lines 37-45), teaches metal of the metal layer/foil is Al, Au, Ag, Cu and/or Ni (Col. 4, lines 59-62). Segal teaches the metallized composite part is molded/mold-stamped (Figs 7a-b), where the metal layer (46) after the molding/stamping is bended/processed, presented a metal 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 (with Raybould’736) with Segal to mold the metalized part, to introduced a bending for form a desired shape (abstract) having a mold/stamp metallized composition bend without any delamination (Fig. 7b).
The combined Raybould’707 (with Raybould’736 and Segal) teaches the thermal plastic substrate coating with aluminum and/or copper (Pre claim 1), where Kocik (as evidence) teaches that applying protective layer (7) to a thermoplastic (2) (Fig. 3), where the protective layer is made from materials such as Al, Cu, and/or Ni [0023]-[0024]. Kocik teaches that the Al and/ or Cu metalized layer on a thermoplastic substrate product provide a corrosion protection, and lightning protection (Kocik, [0003]).
Consider Claim 18, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal is aluminum, copper and silver (Raybould’707, claim 10).
Consider Claim 22, the combined Raybould’707 (with Raybould’736 and Segal) teaches here in the powder prior to the cold spray process to a temperature about 300-400℃ (Raybould’736, [0011]).
Consider Claims 31-32, the combined Raybould’707 (with Raybould’736 and Segal) teaches the thermoplastic substrate includes fillers metal fiber, carbon fiber, Alumina whiskers (Segal, Col 6, lines 26-31).
Consider Claim 33-35, the combined Raybould’707 (with Raybould’736 and Segal) teaches process of stamping/molding (using dies 47, 48) after the process of heating the metal In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 36 and 39, the combined Raybould’707 (with Raybould’736 and Segal) teaches the metal layer thickness is at least 5.1 mil (Raybould’707), encompassing 5.1-20 mil. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 37 and 40, the combined Raybould’707 (with Raybould’736 and Segal) teaches the cold spray coating of second metal powder as to form heat shielding metal layer (using additional metal layer) on to the first layer (bonding layer formed of cold spraying first metal powder) (Raybould’707, claim 8), where the second metal powder is made from different metal than the first metal powder such as titanium, chrome, steel and iron (Raybould’707, claim 11).

Claims 15-16, 38, 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould’707 (PG Pub 2010/0119707 A1) in view of Raybould’736 (PG Pub 2006/0093736 A1), and in further view of Segal (US Pat 4,390,489), and with Kocik (PG Pub 2008/0145555 A1, as evidentiary support), and in further view of Jabado (PG Pub 2011/0039024 A1).
Consider Claims 15-16, 38, 41 and 44, the combined Raybould’707 (with Raybould’736 and Segal) teaches the previously taught in claims 1, 17, 10 and 43.
The combined Raybould’707 (with Raybould’736 and Segal) does not teach the forming of intermediate layer between the metallic layer and the thermoplastic layer as an electrochemical insulator layer.
However, Jabado is in the art of cold spraying particles on to substrate (abstract), where the substrate is plastic (Claim 24), teaches the cold spraying to form layer-by-layer or gradient layer [0012], using particles mixture such as ceramic particles CuO and metal particles such as Copper [0020]. Jabado teaches other ceramic particles used includes TiO2 particles [0008], where TiO2 known to perform as electrochemical insulator.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Raybould’707 (with Raybould’736 and Segal) with Jabado to include a TiO2/intermediate layer, to provide with wear-resistant layer for a polymer/thermoplastic with a stronger adhesion between the metal layer and the plastic substrate [0008].

Response to Arguments
Applicant’s arguments, filed 08/30/2021, with respect to the rejection(s) of claim(s) 1-5, 9-18, 22 and 31-44 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Raybould’707 with Raybould’736 and Segal. 

The applicant argued against the prior art of Zhou.


The applicant argued against the prior art of Segal, on the ground that the metal coating is less than 4 mils, regarding claim 39.
However, the new prior art of Raybould’707, disclose the metal coating of at least 5.1 mils [0011]. Moreover, claims 10 and 36 require a thickness with a range encompassing less than 4 mils.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718